 



Exhibit 10.12
STATE OF FLORIDA
COUNTY OF HILLSBOROUGH
LEASE ASSIGNMENT AND ASSUMPTION
     This Lease Assignment and Assumption (the “Assignment”), is made and
entered into as of this 28th day of August, 2006, by and between RX DEVELOPMENT
RESOURCES, LLC, a Florida limited liability company (“Assignor”) and S1R1ON
THERAPEUTICS, INC., a Florida corporation (“Assignee”).
W I T N E S S E T H
     WHEREAS, Assignor has entered into a commercial lease (the “Lease”) by and
between LIBERTY PROPERTY LIMITED PARTNERSHIP, a Pennsylvania limited partnership
and Assignor, dated May 24, 2004, and as subsequently amended, which document is
attached hereto as Exhibit “A” and made a part hereof, for 16,000 square feet of
office space located at 3110 Cherry Palm Drive, Suites 340-350, Tampa, Florida
33619;
     WHEREAS, Assignor desires to assign its rights and obligations under the
Lease to the Assignee; and
     WHEREAS, Assignee desires to assume and be bound by the terms of the Lease
as a tenant.
     NOW THEREFORE, in consideration of the mutual promises and covenants herein
contained and other good and valuable consideration, the receipt, sufficiency
and adequacy of which are hereby acknowledged, the parties agree as follows:

1.   Recitations. The above recitations are true and correct.   2.   Assignment.
Assignor hereby assigns, sets over and transfers to Assignee all of Assignor’s
rights, title and interest in and to the Lease.   3.   Ratification of Lease.
All of the terms, covenants and conditions of the Lease are hereby ratified and
reaffirmed by all parties hereto as amended.   4.   Acceptance. Assignee hereby
accepts this Assignment and agrees to assume and be bound by all of the terms of
the Lease (a copy of which Assignee has received and reviewed) for the period
beginning August 28, 2006 and ending upon the expiration of the Lease.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Assignment as of the day
and year first written above.

                  ASSIGNOR:         RX DEVELOPMENT RESOURCES, LLC    
 
           
 
  By:   /s/ Barry Butler    
 
     
 
   
 
  Title:   Managing Member, Butter Partnership    
 
           
 
  Date:        
 
           
 
                ASSIGNEE:         SIRION THERAPEUTICS, INC.    
 
           
 
  By:   /s/ Barry Butler    
 
     
 
   
 
  Title:   CEO and President    
 
           
 
  Date:        
 
           

 